UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):May 16, 2011 OPTi, Inc. (Exact name of registrant as specified in its charter) California (State or Other Jurisdiction of Incorporation) 0-21422 (Commission File Number) 77-0220697 (IRS Employer Identification Number) 3ayshore Drive, Suite 103 Palo Alto, California 94303 (Address of principal executive offices including zip code) (650) 213-8550 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 8.01.Other Events Item 9.01.Financial Statements and Exhibits SIGNATURES Exhibit 99.1 Item 8.01.Other Events The attached letter responds to a letter included in the filing by Salvatore Muoio, S. Muoio & Co. LLC, SM Investors II, L.P., and SM L/S, L.P. under Rule 13d-2(a) dated May 13, 2011. Item9.01.Financial Statements and Exhibits (d)Exhibits 99.1OPTi, Inc. letter dated May 16, 2011 to S. Muoio & Co., LLC in response to a letter included in the filing by Salvatore Muoio, S. Muoio & Co. LLC, SM Investors II, L.P., and SM L/S, L.P. under Rule 13d-2(a) dated May 13, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 16, 2011 OPTi Inc. By:/s/ Michael Mazzoni Michael Mazzoni Chief Financial Officer
